Citation Nr: 1726449	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include radiculopathy of the bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1960 to May 1964 and from May 1965 to September 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a May 2016 videoconference hearing.  A transcript of that hearing is of record. 

The Board previously remanded this case for additional development in July 2016.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

The preponderance of the evidence is against finding that that the Veteran's cervical spine disorder, to include radiculopathy of the bilateral upper extremities was caused by or is otherwise related to his military service.  Arthritis was first clinically established many years after service.



CONCLUSION OF LAW

The criteria for establishing service connection for a cervical spine disorder, to include radiculopathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the VCAA.  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in February 2010, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  In connection with the current appeal, VA has of record evidence including available service treatment records, VA treatment records, private treatment records, written statements that were submitted by the Veteran, and a transcript of the Veteran's testimony at the May 2016 hearing.  In particular, the AOJ obtained MRI records since the last Board remand, and they are now associated with the Veteran's claims file.  

Further, in July 2016, the Board remanded the appeal for further development.  Specifically, the Board directed the AOJ to obtain a clarifying opinion on etiology of the Veteran's cervical spine conditions.  

In November 2016, the medical opinion was completed and it is now included in the Veteran's claims file.  For reasons discussed in further detail below, the Board finds this opinion adequate.  Therefore, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They also satisfy VA's duty to assist the Veteran.

II. Service Connection

The Veteran is seeking entitlement to service connection for a cervical spine disorder, to include radiculopathy of the bilateral upper extremities.  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis present within one year following a Veteran's service discharge.  38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  As explained more fully below, the Board finds that arthritis of the cervical spine did not manifest during service or within the one-year presumptive period following service.  

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

While the Veteran is competent to report subjective symptoms, such as feeling fatigue or difficulties in breathing, he is not competent to provide a medical determination that he had cervical spine disorder a during his service or that his cervical spine disorder was incurred during his service.  This matter is not one of lay observation but rather can only be established through objective clinical testing-for example, by way of MRI.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77; n.4 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Facts and Analysis

Service treatment records (STR) show that the Veteran had been in an auto accident during his leave and injured his neck in May 1962.  However, an x-ray of the cervical spine taken right after the accident revealed no significant abnormality.  During the separation examination in April 1964, no problems were found in the spine, upper extremities, or head, face, neck and scalp.  On November 3, 1978, the Veteran reported to the medical personnel that on a day before, he experienced pain from a left shoulder.  Cramp spread down the front of his chest, his arm, and into his neck.  He applied heat at home, but it worsened the problem.  The Veteran found it painful to move his neck.  He also experienced slight numbness in the left arm in addition to weakness in his left side.  No neurological deficit was found and the Veteran was assessed to have muscle spasm.  The etiology was unknown.  

On November 23, 1978, the record states that the Veteran had middle back strain from moving furniture and pallets while at work.  He reported that he had this problem before.  

On November 27, 1978, the STRs indicate that the Veteran's back pain was improving and there were no tenderness, spasm, or limitation of motion.  However, on the same day, the Veteran reported that he hurt his right shoulder during mobility exercises.  There was no noticeable tenderness or complaint.  The sore area was only apparent just under the right scapula when lifting.  There was no loss of range of motion.  The assessment was right shoulder and back pain.  On the following day, the Veteran reported that he was pain free and wanted to discontinue treatment. 

In March 1979, the Veteran's neck was determined to have a full range of motion.   

In March 1980, the Veteran had bursitis related to his right shoulder.  During a March 1981 service examination, while reporting his medical history, the Veteran denied having recurrent back pain, arthritis, or rheumatism.  Further, no abnormalities in the spine, upper extremities, head, face, neck, or scalp were found.  In the same month, his STR indicates that the Veteran had pain in his right elbow, which was assessed to be tendonitis.  In March 1982, the Veteran went through a separation examination.  He reported swollen or painful joints as well as arthritis, rheumatism, or bursitis.  He, however, denied having frequent or recurrent back pain.  The physician found that swelled and painful joints were pertinent to weakness in the right arm.  The spine, upper extremities, head, face, neck and scalp, and neurologic categories remained normal.  The Veteran's deep tendon reflexes were still within normal limits, and he had full strength and range of motion of the arms without loss of sensation. 

In a December 1982 VA medical examination, x-rays of the Veteran's chest, shoulders, elbows, and hands were taken and evaluated to be normal.  There were no x-ray results for the Veteran's spine.  The Veteran reported having general weakness in both arms that was most noticeable in colder months.  Physical effort such as lifting produced tightness and sensitivity in his elbows and hands. -The Veteran's head, face, and neck were normal.  The Veteran informed the examiner that he first started to notice the pain in shoulders and elbows with some associated with weakness in 1978.  There was never any redness or swelling.  During the examination, the Veteran had full range of motion in the shoulders, wrists, and fingers bilaterally.  The examiner determined that there was no joint swelling, redness, or increased warmth.  The Veteran's nervous system was normal.  The assessment was psoriasis and arthralgia of the shoulders, elbows, and hands.

In May 1989, the Veteran visited a clinic at Pope Air Force Base.  The note from the session states that the Veteran reported left arm pain with tingling down to his fingers and that these symptoms had been present for months.  The Veteran stated that they occurred after working in the yard.  However, the doctor noted that the symptoms seemed to be resolving.  The left arm was found to have a full range of motion and it was neurologically intact.  The Veteran was unable to recreate pain or numbness.  The assessment was muscle strain that was resolving.

In a December 1994 clinic note at Pope Air Force Base, the Veteran complained of paresthesia in his hands, with the right hand have greater symptoms than the left hand.  It was noted that the Veteran used his hands repetitively.  The assessment stated that he probably had early carpal tunnel syndrome rather than bursitis or tendonitis of the elbow, with the right side greater than the left.

In a March 2004 radiologic examination report, an MRI of the Veteran's lumbar spine was evaluated.  It is reported that the Veteran has diffuse degenerative disc changes with mild to moderate spinal canal stenosis noted at several levels.  It is also observed that the Veteran has moderate to severe multilevel degenerative joint changes and sever bilateral neuroforaminal narrowing at L5 - S1.  

An MRI was taken in May 2008.  The impression from a cervical spine MRI stated that there was moderate desiccative protrusive disc disease and spondylotic degeneration, including moderate/severe bilateral C6 foraminal stenosis and moderate right C7 foraminal stenosis.  The record stated that the reason for the study was the Veteran's bilateral upper extremity paresthesia.

In an April 2011 VA cervical spine examination, the examiner noted that the Veteran received a diagnosis of brachial neuritis or radiculitis NOS as a result of a May 2010 MRI of the cervical spine conducted by the Womack Army Medical Center.  Diagnosis of degenerative disc disease of the cervical spine with radiculopathy was provided per the Veteran's reported symptoms with a normal examination at the time of the visit.  The Veteran reported injuring his neck while moving equipment during service.  The Veteran also reported seeking treatment for his neck pain from the Emergency Department.  The Veteran stated that soon after the injury, he developed numbness in both his upper arms that has continued to the present day.  The examiner opined that it was less likely than not that the Veteran's degenerative joint disease of the cervical spine was caused by or the result of a condition treated in service.  The examiner reasoned that no chronic neck condition was established in the service treatment records.  There was no continuity of care for more than 20 years.  

In a November 2016 VA examination, the examiner concluded that that it was less likely than not that the Veteran's degenerative joint disease of the cervical spine was caused by or the result of a condition treated in service.   The examiner found that there was no chronic neck condition or cervical radiculopathy in service, no evidence of frequent and/or recurrent evaluation or treatment for a neck and radiculopathy.  The examiner concluded that it was more likely than not that ageing was the major factor for the Veteran's neck disability.  

Specifically, after review of the available medical evidence, service treatment records, the veteran's verbal testimony, and, a physical examination, the examiner concluded that there exists insufficient evidence to substantiate the veteran's contention of a cervical and peripheral nerve connection while in service or in close proximity to his retirement.  According to documentation contained in the medical records, the examiner found that there was no evidence of frequent and/or recurrent evaluation and/or treatment for a neck and radiculopathy condition to assert chronicity as commencing in-service or shortly after separation.  The examiner also found that there was no evidence of continuity of care or diagnosis of cervical radiculopathy for more 20 years after separation from military service.  

As for the etiology of the Veteran's cervical spine disorders, the medical examiner cited ageing as the major factor for developing cervical osteoarthritis (cervical spondylosis).  The examiner explained that: 

In most people older than age 50, the discs between the vertebrae become less spongy and provide less of a cushion.  Bones and ligaments get thicker, encroaching on the space of the spinal canal.  Degeneration of the cervical spine can result in several different conditions that cause problems.  These are usually divided between problems that come from mechanical problems in the neck and problems which come from nerves being irritated or pinched.  A cervical radiculopathy is a problem that results when a nerve in the neck is irritated as it leaves the spinal canal.  This condition usually occurs when a nerve root is being pinched by a herniated disc or a bone spur.  Cervical degenerative disc disease is not technically a disease, but rather a description of the degenerative process that discs located in the cervical spine go through.  Essentially all people who live long enough will develop degenerated discs.  It is a condition involving changes to the bones, discs, and joints of the neck.  These changes are caused by the normal wear-and-tear of aging.  With age, the discs of the cervical spine gradually break down, lose fluid, and become stiffer.  As a result of the degeneration of discs and other cartilage, spurs or abnormal growths called osteophytes may form on the bones in the neck.  These abnormal growths can cause narrowing of the interior of the spinal column or in the openings where spinal nerves exit, a related condition called cervical spinal stenosis.

November 2016 VA medical examination, citing L. Czervionke, Chapter 17: Degenerative disc disease,. Imaging Painful Spinal Disorders (L. Czervionke  et al., eds., 1st ed. 2011).

Analysis: 

The Veteran has a current diagnosis of cervical spine disorders.  As summarized in the November 2016 VA examination report, the Veteran now has diagnosis of or has been diagnosed with degenerative arthritis of the spine, spinal stenosis, and cervical radiculopathy in upper extremities.  

The Board also agrees that the Veteran had been in an auto accident during his leave and injured his neck in May 1962 and that the Veteran injured his right shoulder during a mobility exercise in November 1978, as reflected in his STRs. 

However, a preponderance of the evidence is against finding that the Veteran's cervical spine disorder, variously diagnosed, is related to the above in-service injuries.  The Board finds the examiner's reasoning in the Mary 2016 medical examination highly probative as the examiner conducted a detailed review of the evidence, considered the Veteran's statements regarding in-service injuries that he incurred, and provided rationales fully supported by medical literature.  

The Board finds that the 1962 car accident is less likely than not a cause for the Veteran's current disabilities.  Indeed, the STR establishes that the Veteran had been in an auto accident during his leave and injured his neck in May 1962.  However, an x-ray of the cervical spine taken right after the accident revealed no significant abnormality.  Further, in various service examinations to follow, the Veteran reported no residual problems from this accident.  

The Board also finds that the evidence preponderates against finding that the injury from the 1978 mobility exercises is related to the Veteran's current disorders.  The Veteran stated, in the board hearing and also as recorded in his STRs, that he experienced numbness, tingling, and pain in the arms severe enough to wake him from a sound sleep after his injury in 1978.  However, the STRs also show that on the following day after seeing a medical personnel about the mobility exercise injury, the Veteran reported that he was pain free and wanted to discontinue treatment.  No contemporaneous medical records support the Veteran's statements that the 1978 mobility exercises caused the Veteran's current cervical spine disorders.  

Lastly, the Board finds the medical examiner's November 2016 etiology opinion more probative in this case because the examiner noted the absence of medical evidence to support chronicity or continuity of the symptoms and explained fully, based on her knowledge in medical literature, why she reasons that ageing is more probable cause for the Veteran's cervical spine disorders.  

Indeed, according to the medical examiner, for all the Veteran's cervical spine conditions -degenerative arthritis of the spine, spinal stenosis, and cervical radiculopathy in upper extremities, ageing is known to be the major factor for their development.  Degeneration of the cervical spine is a process that discs located in the cervical spine go through, and essentially most people older than age 50 will go through this process.  It is a condition involving changes to the bones, discs, and joints of the neck caused by the normal wear and tear of aging.  This cervical degenerative disc disease in turn leads to cervical radiculopathy as a result of irritation of a nerve in the neck when it leaves the spinal canal and such irritation occurs when a nerve root is being pinched by a herniated disc.  The examiner further explains that as a result of the degeneration of discs and other cartilage, spurs or abnormal growths called osteophytes may form on the bones in the neck.  These abnormal growths are known to cause cervical spinal stenosis, another diagnosis given to the Veteran.  The Board notes that the record suggests that the Internet article submitted by the Veteran was made available to the medical examiner, and the Board finds that the above opinion stated by the medical examiner is consistent with the general information provided in the article.   

Having reviewed all the evidence of record, the Board affords more weight to the VA examination report than the Veteran's lay statements in support of the claim because the examiner provided sufficient medical explanations for the etiology of the Veteran's disabilities, and the Veteran's lay statements are not competent to establish a medical diagnosis such as degenerative disk disease or to establish a nexus to service.  Also, the Veteran's statements are not fully supported by his STRs or other contemporaneous medical records.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a cervical spine disorder, to include radiculopathy of the bilateral upper extremities is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


